Title: To Alexander Hamilton from Sharp Delany, [November 1790]
From: Delany, Sharp
To: Hamilton, Alexander


[Philadelphia, November, 1790]
Sir
In obedience to Your Letter respecting Messrs. Willing Morris & Swanwicks Duties on goods from Rhode Island I give the following information.
That when the Vessell enterd from Rhode Island in which said goods were imported we had no information of that state adopting the Federal Constitution, and therefore was esteemed by me as foreign, in respect to my Office.
The reasons why these Gentlemen require an abatement of the Duties are that when the Vessell that brought their goods enterd—Viz June 1st, the State of R Island had adopted the Federal Constitution though not known here, and of course became a Member of the Union. My reasons, for not complying without your directions are, that although the Vessell arrived here as above Yet she cleared out from Rhode Island when that state was not in the Union. The Question therefore is whether The Vessell here on June 1st being after the adoption of the Federal Constitution by Rhode Island, although when she cleared out after such adoption had not taken place, is sufficient to intitle the Applicants as above to an abatement of the Duties. As The Bond is due this day I beg your determination as soon as possible. And am   &c
